Case 1:19-mc-20496-KMW Document 1-6 Entered on FLSD Docket 02/06/2019 Page 1 of 8




                                                                            5
Case 1:19-mc-20496-KMW Document 1-6 Entered on FLSD Docket 02/06/2019 Page 2 of 8
Case 1:19-mc-20496-KMW Document 1-6 Entered on FLSD Docket 02/06/2019 Page 3 of 8
Case 1:19-mc-20496-KMW Document 1-6 Entered on FLSD Docket 02/06/2019 Page 4 of 8
Case 1:19-mc-20496-KMW Document 1-6 Entered on FLSD Docket 02/06/2019 Page 5 of 8
Case 1:19-mc-20496-KMW Document 1-6 Entered on FLSD Docket 02/06/2019 Page 6 of 8
Case 1:19-mc-20496-KMW Document 1-6 Entered on FLSD Docket 02/06/2019 Page 7 of 8
Case 1:19-mc-20496-KMW Document 1-6 Entered on FLSD Docket 02/06/2019 Page 8 of 8
